Case 4:18-cr-00147-LGW-CLR Document 587 Filed 10/09/20 Page 1 of 3
                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By mgarcia at 11:19 am, Oct 09, 2020
Case 4:18-cr-00147-LGW-CLR Document 587 Filed 10/09/20 Page 2 of 3
Case 4:18-cr-00147-LGW-CLR Document 587 Filed 10/09/20 Page 3 of 3
